MOAB
                                                                       ConstructionAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 24, 2015

                                      No. 04-15-00096-CV

                                ALS 88 DESIGN BUILD, LLC,
                                         Appellant

                                                v.

                                  MOAB CONSTRUCTION,
                                        Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03033
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

        The court reporter responsible for preparing the reporter’s record for this appeal filed a
notification of late record, stating the reporter’s record has not been filed because appellant has
failed to request the record in writing. It is therefore ORDERED that appellant provide written
proof to this court within ten days of the date of this order that the appellant has requested the
court reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s
record must be filed no later than ten days after the date appellant’s written proof is filed with
this court.

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court